Case 1:17-cv-01623-LPS-CJB Document 428 Filed 12/05/19 Page 1 of 6 PagelD #: 14778

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

GUARDANT HEALTH, INC.,
Plaintiff,

v.

FOUNDATION MEDICINE, INC,

Defendant.

 

GUARDANT HEALTH, INC.,
Plaintiff,
Vv.

PERSONAL GENOME DIAGNOSTICS,
INC.,

Defendant.

i

C.A. No. 17-1616-LPS-CIB

REDACTED - PUBLIC VERSION

C.A. No. 17-1623-LPS-CJB

REDACTED - PUBLIC VERSION

LETTER TO THE BONORABLE CHRISTOPHER J. BURKE
FROM DEFENDANTS PERSONAL GENOME DIAGNOSTICS, INC. AND
FOUNDATION MEDICINE, INC. REGARDING DISCOVERY DISPUTE

John C. Phillips, Jr. (#110)

David A. Bilson (44986)

PHILLIPS, GOLDMAN, MCLAUGHLIN
& HALL, P.A.

1200 North Broom Street
Wilmington, DE 19806

(302) 655-4200
jep@pgmhlaw.com
dab@pemhlaw.com

Of Counsel:

Joseph R. Re

Stephen W. Larson

Baraa Kahf

KNOBBE, MARTENS, OLSON & BEAR, LLP

Karen Jacobs (#2881)

Jeremy A. Tigan (#5239)

MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 North Market Street

P.O, Box 1347

Wilmington, DE 19899

(302) 658-9200

kjacobs@mnat.com

jtigan@mnat.com

Of Counsel:

Eric J. Marandett

G. Mark Edgarton

Sophie F. Wang

CHOATE, HALL & STEWART LLP
Case 1:17-cv-01623-LPS-CJB Document 428 Filed 12/05/19 Page 2 of 6 PagelD #: 14779

Irvine, CA 92614 Boston, MA 02110

(949) 760-0404 (617) 248-5000
Joe.re@knobbe.com

Stephen. larson@knobbe.com Counsel for Defendant Foundation
Baraa.kahf@knobbe.com Medicine, Ine,

William R. Zimmerman

KNOBBE, MARTENS, OLSON & BEAR, LLP
1717 Pennsylvania Avenue N.W.

Suite 900

Washington, DC 20006

Tel: (202) 640-6400
Bill.Zimmerman@knobbe.com

Yanna S. Bouris

KNOBBE, MARTENS, OLSON & BEAR, LLP
1925 Century Park East, Suite 600

Los Angeles, CA 90067

(310) 551-3450
Yanna.bouris@knobbe.com

Counsel for Defendant Personal Genome
Diagnostics, Inc.

Dated: November 25, 2019
Case 1:17-cv-01623-LPS-CJB Document 428 Filed 12/05/19 Page 3 of 6 PagelD #: 14780

The Honorable Christopher J. Burke Page |
November 25, 2019

Dear Judge Burke:

Defendants bring this motion to compel Guardant to stop the deletion of critical evidence,
to take steps to facilitate the recovery of such evidence, and to answer questions regarding how
and why Guardant’s CEO and founder selectively deleted such evidence after his deposition. Dr.
Eltoukhy deleted all pre-2014 emails from his personal email account after questioning at his April
2019 deposition revealed that such evidence was highly relevant to Defendants’ inequitable
conduct defenses. By August 7, 2019 — the date this Court heard arguments related to Defendants’
motion to compel production of those emails — Guardant and its counsel knew about the deletion
of these emails, but concealed that fact from Defendants until November 3. Since then, Guardant
has refused to provide the necessary relief justified by these alarming circumstances.

I. Guardant’s Loss of Critical Inequitable-Conduct Documents

Defendants’ inequitable-conduct defenses assert that Eltoukhy substantially contributed to
Guardant’s claimed inventions, in part, based on confidential documents from Hlumina, Inc.
D.I. 284, Counterclaims ff 20-37.' Guardant then intentionally omitted Eltoukhy as an inventor
to avoid any ownership claim by IItumina. Jd. J] 38-43. As this Court is well aware, Guardant
has admitted to having over aaa Turina documents i in its possession. Ex. 7 at 28:23- 25. }. Many
of these documents \ were ae meee ee 7

   
   

"These are the types of emails that Dr. Eltoukhy deleted.

One of the critical events supporting Defendants’ allegations took place in June 2012, while
Eltoukhy was still an IlJumina employee and Guardant’s other co-founder, Talasaz, had just left
Illumina for Guardant. Jd. ff] 20-37. Eltoukhy used his lumina email account to ask Hlumina
Director, Dr. Frank Steemers, to send Eltoukhy a presentation about improved sequencing error
correction. id. § 23. Steemers. responded with several confidential Illumina slides disclosing
critical elements of Guardant’s asserted claims. /d. 924. Eltoukhy responded: “Great. Thanks!”
and, two minutes later, forwarded the email to his personal Gmail account, which he used to carry
out Guardant business, while working for lumina, Id. 25. Eltoukhy did so several days before
the alleged July 2012 conception date identified by Guardant. Id. § 26.

Guardant has maintained that no evidence shows Eltoukhy shared the “Steemers emails”
with Talasaz, the named inventor of Guardant’s patents. See Ex. | at 14 (criticizing F PGDx’ S
reliance 0 on Eltoukhy’ s mere possession < ofs Steemers emails); I Ex. 2 1 393. aS f

   

Shortly after Eltoukhy’s deposition, Defendants served discovery requests seeking
communications between Drs. Eltoukhy and Talasaz, including specific requests targeting

 

! All docket citations are to No. 17-1623-LPS-CJB.
Case 1:17-cv-01623-LPS-CJB Document 428 Filed 12/05/19 Page 4 of 6 PagelD #: 14781

The Honorable Christopher J. Burke Page 2
November 25, 2019

Eltoukhy’s Gmail account. D.I. 197; Ex. 6 (RFP 144-45). Guardant refused to produce
documents, which required Defendants to move to compel. D.I. 323, Ex. 3. Guardant criticized
Defendants’ requests as overly broad and argued the parties should use search terms. D.J. 324 at
1-2; Ex. 7 at 43:5-44:8. The Court ordered the parties to agree on search terms. D.L. 337,

Throughout August and September, the parties conferred on appropriate search terms.
During this process, Defendants expressed concern about Guardant’s preservation and collection
of emails from Eltoukhy’s Gmail account. See, ¢.g., Ex. 8 at 18-19, 25, 30, 42-43, 50, 65. Guardant
characterized Defendants’ concerns as “unwarranted fears,” id. at 30. Guardant also became
increasingly defensive and combative. See id. at 20 (“They [Defendants’ questions] seem more
like irascible demands than questions.”’); fd. at 18 (calling Defendants’ concerns “snide innuendo”
making “it tough to want to cooperate”).

The reason for Guardant’s resistance became clear when it finally produced documents.
On September 20, Guardant produced “smoking gun” emails from Eltoukhy’s personal account
that disprove Guardant’s primary d defense to Defendants’ allegations. See, é. 8. Ex. 9-10. Contrary
to Guardant’s position, ae precr rrobetenaipetis jet gine gaits ay beaten lem pererrereeceseesrertreceecermrarer

   

es These “bodiless” emails, however, are missing a/f text other than ithe

date/to/from/ec/subject line. See Exs. 9-10. Defendants eventually identified several hundred such

emails. See, eB; Ex. 13, 15. Guardant stated the documents came from BRR
ee See that erroneously excluded the body of the emails. EX. "8 a at TTS.

 

 

 

Defendants asked Guardant to > produce t the Gmails directly from the founders’ accounts on
Googie. com. Ie. at 16. oe aS SEE see a3

   

I. Guardant Should Provide Discovery Regarding [ts Destruction of Evidence

The present motion presents a unique situation in which the founder and CEO of a multi-
billion-dollar public company engaged in the wholesale destruction of evidence after being
deposed, after being confronted with and questioned about such evidence, and after the opposing
party served document requests targeting the documents he destroyed. While Defendants believe
these facts justify extraordinary relief, Defendants initially seek discovery to attempt to recover
the documents and determine what has been destroyed and why.
 

Case 1:17-cv-01623-LPS-CJB Document 428 Filed 12/05/19 Page 5 of 6 PagelD #: 14782

The Honorable Christopher J. Burke Page 3 |
November 25, 2019

First, Guardant should be ordered to finally download and preserve the entirety of Drs.
Eltoukhy and Talasaz’s Gmail accounts. Inexplicably, Guardant still refuses to do so. Ex. 8 at 7.
Second, Guardant should allow Defendants to inspect the corrupted archive file and forensic
images of the laptop on which Eltoukhy deleted emails. Guardant performed its own limited
analysis, Ex. 14, but refuses to make the same underlying data available to Defendants. Ex. 8 at
4. As shown in the attached declaration, Defendants believe their forensic expert may recover
documents and determine what emails were deleted and when. See Ex. 16. Defendants’ expert
would provide any recovered documents initially to Guardant to screen for privilege. Whird,
Guardant should provide a list of the laptops Drs. Eltoukhy and Talasaz used since the company
founding, so Defendants can perform additional forensics as necessary. Ex. 8 at 15, Such forensics
are important because, e.g., Guardant has never explained why Talasaz does not have the Steemers
emails sent to him. id. at 2-3. Fourth, Guardant should produce all bodiless emails that satisfy
Guardant’s to/from and date limitations, without the use of additional search terms. Jd. at 6; Ex.
17. Applying search terms makes little sense as to bodiless emails because the bodies of such
emails have no text to search. Guardant’s previous search collected only documents that hit on
the “subject line” of such emails. During the Court’s previous discovery hearing, Guardant
improperly failed to disclose that numerous emails were bodiless, and that Eltoukhy had deleted
all of his early emails. See Ex. 7. Fifth, Guardant should produce Eltoukhy for four hours of
deposition time beyond the three this Court previously ordered, D.1. 261. Guardant has refused to
answer many questions on the ground that Defendants should ask Eltoukhy, but Guardant refuses
to provide any additional time for such questions. See, e.g., Ex. 8 at 2, 5

 

 

WO. Guardant Should Provide Discovery Even If Elteakhy’s Gmails Are Recovered

At 8:40 pm on the last business day before this motion, Guardant claimed it had found a
backup drive that may contain Eltoukhy Gmails. Ex. 8 at 1. Even if Guardant recovers Eltoukhy’s
Gmails, however, Defendants’ requested relief is necessary. First, the founders’ Gmail accounts
must be preserved to avoid further destruction of evidence. Second, the scope, timing, and
circumstances of Eltoukhy’s destruction of evidence are important. Forensics may reveal what
documents Eltoukhy deleted, when he deleted them, and whether he opened any before deleting
them. See Ex. 16. Such evidence is highly relevant to Guardant’s litigation misconduct and
Eltoukhy’s credibility. See Regeneron Pharms., Inc. v. Merus N.V., 864 F.3d 1343, 1364 (Fed.
Cir. 2017) (affirming adverse inference of deceptive intent based on patentee’s litigation
misconduct that “obfuscated its prosecution misconduct” though documents were available after
close of discovery). Indeed, Guardant claims see eee

  
    
 
  

   

: iz =o . Defendants should
not be required to take Guardant’s version of these events at face value. Third hird, even if Guardant
ultimately recovers Eltoukhy’s Gmails, that does address Talasaz’s unexplained deletion of
documents. The loss of evidence may go far beyond the bodiless emails. Thus, Guardant should
still provide a list of the laptops Eltoukhy and Talasaz used. Fourth, if Guardant has located a
source of documents previously missing from its document coilection, it should perform both its
original searches and the later searches on aff of the documents, not just the “bodiless” emails,
because the prior search identified only emails containing a keyword in the subject line. Fifth,
Guardant should provide Defendants sufficient deposition time to probe Eltoukhy’s misconduct
and the discrepancies between his testimony and Guardant’s representations to Defendants.
   

Case 1:17-cv-01623-LPS-CJB Document 428 Filed 12/05/19 Page 6 of 6 PagelD #: 14783

The Honorable Christopher J. Burke Page 4
November 25, 2019 |
|

Respectfully submitted,
/s/ John C. Phillips, Jr.
John C. Phillips, Jr. (No. 110)

ce: All counsel of record (via CM/ECF & email) |

 

 
